Citation Nr: 1636582	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an extraschedular evaluation for degenerative disc disease at L-5 to S-1 level with small herniated nucleus pulposis (low back disability), which is currently 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 1984 and from November 2002 to August 2003.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2015, the Board awarded a 40 percent evaluation for the Veteran's low back disability for the entire appeal period, and remanded these issues for further development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to an extraschedular evaluation for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016, prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of service connection for a TDIU have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). Pursuant to the Board's December 2015 remand, the Veteran's TDIU claim was remanded for further development.  

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. In a March 2016 written statement, the Veteran's representative stated that he wished to withdraw the TDIU claim and proceed with the sole issue of entitlement to an extraschedular evaluation for a low back disability. 

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for a TDIU. Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal regarding the claim for entitlement to a TDIU is dismissed.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain a new examination.

The Veteran seeks an extraschedular evaluation for degenerative disc disease at L-5 to S-1 level with small herniated nucleus pulposis (low back disability). He was last afforded a VA examination for this low back disability in April 2014.  It is noted that separate ratings have been assigned for lower extremity radiculopathy.  Those matters are not technically on appeal, but in view of the contentions advanced, the examination requested below will include a request for neurological findings.

The April 2014 VA examination report reflects that the flexion of the Veteran's thoracolumbar spine was limited to 20 degrees, with pain beginning at 10 degrees. The report notes that the Veteran's last flare-up was in January 2014, which required an emergency room visit. During flare-ups, the Veteran reported being bed ridden for one to three days on average. Range of movement after repetitive use testing revealed that the Veteran suffers from functional loss as a result of his low back disability, including limited movement, pain, interference with sitting, standing, and/or weight-bearing, and disturbance of locomotion. The Veteran was also noted to have incapacitating episodes of less than one week due to his intervertebral disc syndrome. The Veteran required the regular use of assistive devices, including a back brace, cane, and walker. The examiner reported that the Veteran's low back disability impacts his ability work. Specifically, the examiner stated that "due to [the Veteran's] back pain he has difficulty lifting, carrying, bending, walking, standing, sitting, climbing, and squatting." 

The Board acknowledges an August 2016 statement from the Veteran's representative that contends that the Veteran's treatment records show a connection between the neurological and painful lumbosacral factors of his lower back disability, "making it far more severe than the VA examiner opined." The Veteran's representative also claims that the neurological factors associated with the low back disability also impact the Veteran's quality of life.

In light of the above, and as it has been over two years since the Veteran underwent VA examination for his service-connected low back disability, the evidence of record is clearly stale. The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). Thus, the Veteran should be scheduled to undergo an appropriate VA examination to determine the current severity of his low back disability and whether it warrants an extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. The RO should have the Veteran scheduled for a VA examination to determine the severity of his degenerative disc disease at L-5 to S-1 level with small herniated nucleus pulposis (low back disability).  Orthopedic and neurological findings should all be set out.

The claims file should be made available to the examiner for review, and all necessary testing should be performed.

The examiner should elicit from the Veteran a complete medical history of his low back disability. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  All neurological findings should also be set out.

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, required by a physician, and the frequency and total duration of any such episodes over the course of the past 12 months.

The examiner must provide a fully reasoned rationale for any and all opinions offered.

3. After the above development has been completed, adjudicate the issue of entitlement to an extraschedular rating for degenerative disc disease at L5-S1 level with small herniated nucleus pulposus. In doing so, the AOJ must review the results of the any new examination and  specifically determine whether the case warrants referral to Director, Compensation Service.  

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


